 



Exhibit 10.1



 



Second Amendment to Loan and Security Agreement

 

This Second Amendment to Loan and Security Agreement (the “Amendment”) is made
and entered into by and between POINT.360, a California corporation
(“Borrower”), and SUMMIT FINANCIAL RESOURCES, L.P., a Hawaii limited partnership
(“Lender”).

 

Recitals

 

1.             Borrower and Lender have entered into a Loan and Security
Agreement dated February 13, 2015, as amended by a First Amendment to Loan and
Security Agreement dated September 16, 2015 (as amended, the “Loan and Security
Agreement”).

 

2.             Borrower and Lender desire to further modify and amend the Loan
and Security Agreement as provided herein.

 

Amendment

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Lender hereby agree and amend and modify the
Loan and Security Agreement as follows:

 

1.             Definitions. Except as otherwise provided herein, terms assigned
defining meanings in the Loan and Security Agreement shall have the same defined
meanings in this Amendment.

 

2.             Modifications and Amendment of Loan and Security Agreement.
Effective as of the date of this Amendment, the Loan and Security Agreement is
amended and modified as follows:

 

a.          The current Loan Commitment Period, which would have otherwise ended
on February 13, 2017, is hereby extended to, and shall end on, September 15,
2017. The Loan Commitment Period shall thereafter continue to automatically
renew for additional Loan Commitment Periods and each successive Loan Commitment
Period shall be for a period of one (1) year each commencing upon the completion
of each prior Loan Commitment Period, as set forth in and subject to the terms
and conditions of the Loan and Security Agreement.

 

b.          The definition of “Maximum Loan Amount” contained in Section 1
Definitions of the Loan and Security Agreement is amended and modified by
replacing the phrase “two million dollars ($2,000,000)” with the phrase “four
million dollars ($4,000,000)”.

 

c.          The definition of “Monthly Minimum” contained in Section 1
Definitions of the Loan and Security Agreement is amended and modified by
replacing the phrase “three thousand dollars ($3,000)” with the phrase “four
thousand dollars ($4,000)”.

 

d.          Section 2.10 Annual Facility Fee of the Loan and Security Agreement
is amended and modified to provide that the annual facility fee that is due on
February 13, 2017, shall be two thousand five hundred dollars ($2,500) and that
the annual facility fee that is due on February 13, 2018, and on each
anniversary of the Effective Date thereafter shall be five thousand dollars
($5,000).

 

e.          The first paragraph of Section 3 Renewal of Loan Commitment Period;
Termination of Loan of the Loan and Security Agreement is amended and restated
in its entirety as follows:

 

3.             Renewal of Loan Commitment Period; Termination of Loan. Each Loan
Commitment Period shall automatically renew for an additional Loan Commitment
Period unless Borrower or Lender provides written notice of non-renewal at least
sixty (60) days prior to the end of the current Loan Commitment Period. If
Borrower elects to terminate the Loan at any time other than the last day of a
Loan Commitment Period, or if an Event of Default accelerates payment of the
Loan or terminates the right of Borrower to receive advances hereunder, Borrower
shall pay Lender an early termination fee equal to the lesser of (a) one and
twenty-five hundredths percent (1.25%) of the Maximum Loan Amount or (b) the
Monthly Minimum multiplied by the number of months, or portions thereof,
remaining in the then current Loan Commitment Period, which amount shall be due
and payable in full upon the date of any such termination.

 



 

 

 

f.           The second paragraph of Section 3 Renewal of Loan Commitment
Period; Termination of Loan of the Loan and Security Agreement is amended and
modified by replacing the phrase “August 13, 2016” with the phrase “February 13,
2017”.

 

3.             Representations and Warranties. Borrower hereby affirms and again
makes the representations and warranties set forth in Section 7 Representations
and Warranties of the Loan and Security Agreement as of the date of this
Amendment.

 

4.             Payment of Expenses and Attorneys’ Fees. Borrower shall pay all
reasonable expenses of Lender relating to the negotiation, drafting of
documents, and documentation of this Amendment, including, without limitation,
all reasonable attorneys’ fees and legal expenses. Lender is authorized and
directed to disburse a sufficient amount of funds under the Loan to pay these
expenses in full.

 

5.             Agreement Remains in Full Force and Effect. The Loan Documents
are ratified and affirmed by Borrower and shall remain in full force and effect
as modified herein. Any property rights or rights to or interests in property
granted as security in the Loan Documents shall remain as security for the Loan
and the obligations of Borrower in the Loan Documents.

 

6.             Borrower Covenants. Borrower covenants with Lender that Borrower
shall execute, deliver, and provide to Lender such additional agreements,
documents, and instruments as reasonably required by Lender to effectuate the
intent of this Amendment.

 

7.             Release. Borrower and its successors and assigns hereby fully,
finally, and forever releases and discharges Lender and its successors, assigns,
directors, officers, employees, agents, and representatives from any and all
actions, causes of action, claims, debts, demands, liabilities, obligations, and
suits of whatever kind or nature, in law or in equity, that Borrower has or in
the future may have, whether known or unknown, in respect of the Loan Documents
or the actions or omissions of Lender in respect of the Loan Documents and
arising from events occurring prior to the date hereof.

 

8.             Waiver of Civil Code Section 1542. Borrower hereby acknowledges
that it has been advised by its attorneys concerning, and is familiar with, the
provisions of California Civil Code section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

To the extent that the provisions of California Civil Code section 1542, as well
as the provisions of any and all comparable or similar statutes or principles of
law of California or any other state or federal jurisdiction, might be deemed
applicable, they are hereby expressly and with the advice of counsel waived by
Borrower with the full knowledge and understanding of the consequences and
effects of this waiver.

 

9.             Authorization. Borrower represents and warrants that the
execution, delivery, and performance by Borrower of this Amendment, and all
agreements, documents, obligations, and transactions herein contemplated, have
been duly authorized by all necessary corporate action on the part of Borrower
and are not inconsistent with Borrower’s organizational documents or any
resolution of the board of directors, shareholders, members, managers, or other
governing body of Borrower and do not and will not contravene any provision of,
or constitute a default under, any indenture, mortgage, contract, or other
instrument to which Borrower is a party or by which it is bound, and that upon
execution and delivery hereof and thereof, this Amendment will constitute legal,
valid, and binding agreements and obligations of Borrower, enforceable in
accordance with its respective terms.

 



2

 

 

10.           Integrated Agreement; Amendment. This Amendment, together with the
Loan and Security Agreement and the other Loan Documents, constitute the entire
agreement between Borrower and Lender concerning the subject matter hereof and
may not be altered or amended except by written agreement signed by Lender.
Borrower acknowledges and agrees that this Amendment is a final expression of
the agreement between Lender and Borrower and this Amendment may not be
contradicted by evidence of any alleged oral agreement.

 

All other prior and contemporaneous agreements, arrangements, and understandings
between the parties hereto as to the subject matter hereof are, except as
otherwise expressly provided herein, rescinded.

 

This Amendment and the Loan and Security Agreement shall be read and interpreted
together as one agreement and shall be governed by and construed in accordance
with the laws of the State of Utah without regard to conflict of laws
principles. This Amendment shall be deemed to have been executed by the parties
hereto in the State of Utah.

 

Dated: March 28, 2016.

 

Lender:

 

SUMMIT FINANCIAL RESOURCES, L.P.

 

 

 

By: /s/ Douglas Keefe

Name: Douglas Keefe

Title: President and CEO

 

Borrower:

 

POINT.360

 

 

 

By:/s/ Alan R. Steel

Name: Alan R. Steel

Title: Chief Financial Officer

 



3

